Detailed Action

Election/Restrictions

Applicant’s election without traverse of Species I in the reply filed on 03/29/2021 is acknowledged. However although applicant notes that claims 11 and 12 read on the elected species the claims require “the third doped region positioned at last in part beneath the first gate dielectric layer, and the third doped region having the first conductivity type; and -3-a fourth doped region in the active region, the fourth doped region positioned adjacent to the third doped region, and the fourth doped region having the first conductivity type” however in elected Species I in Fig. 4 a first and third doped region (20 and 22) beneath a first gate dielectric have opposite conductivity types (specification page 3, paragraph [0002]). And the claim would appear to read on Species IV which describes the third doped region 52 positioned at last in part beneath the first gate dielectric layer 15, and the third doped region having the first conductivity type; and -3-a fourth doped region 56 in the active region, the fourth doped region positioned adjacent to the third doped region, and the fourth doped region having the first conductivity type.

Claims 2, 10-12, 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-9, 11-12, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bahl et. Al. (US 20110108926 A1 newly cited hereinafter Bahl).

Regarding claim 1, Bahl teaches in Figs. 1 and 4, where components common to both Figs. 1 and 4 are not labeled in Fig. 4,  with associated text a structure for a non-volatile memory element (paragraph [0001]), the structure comprising: 
an active region (device portion of substrate Fig. 1) comprised of a semiconductor material (paragraph [0036]); 
a first gate electrode (130 or Poly) over the active region (Fig. 1, paragraph [0022]); 
a first gate dielectric layer (134 or Oxide) between the first gate electrode and the active region (Fig. 1, paragraph [0022]); 

a second doped region (142 or LDD and 148) in the active region, the second doped region positioned adjacent to the first doped region (Fig. 1), and the second doped region having a second conductivity type opposite to the first conductivity type (n- type paragraph [0022]); and 
a first source line coupled to the second doped region (line connecting 148 to ground).  

Regarding claim 5, Bahl teaches the first doped region and the second doped region are contiguous (Fig. 1).  

Regarding claim 6, Bahl teaches the active region has a top surface, and further comprising: a silicide layer (Silicide) having a section on the second doped region, the section of the silicide layer laterally spaced from the first doped region (Fig. 1 paragraph [0132]).  

Regarding claim 7, Bahl teaches a third doped region 406 in the active region, the third doped region positioned at least in part beneath the first gate dielectric layer, and the third doped region having the second conductivity type (n-type paragraph [0032]); and a fourth doped region 404 in the active region, the fourth doped region positioned adjacent to the third doped region, and the fourth doped region having the first conductivity type (Fig. 4).  

Regarding claim 8, Bahl teaches the first doped region and the third doped region are laterally positioned between the second doped region and the fourth doped region (Fig. 4).  

Regarding claim 9, Bahl teaches a well 144 in the active region, the well including a section beneath the first gate dielectric layer, and the section of the well laterally positioned in the active region between the first doped region and the third doped region (Figs. 1 and 4).  

Regarding claim 11, Bahl teaches a second gate electrode 110 over the active region; a second gate dielectric layer 112 between the second gate electrode and the active region; a third doped region 144 in the active region, the third doped region positioned at last in part beneath the first gate dielectric layer, and the third doped region having the first conductivity type (Fig. 1); and -3-a fourth doped region 154 in the active region, the fourth doped region positioned adjacent to the third doped region (Fig. 1), and the fourth doped region having the first conductivity type, wherein the first source line is coupled to the fourth doped region (Fig. 1).  

Regarding claim 12, Bahl teaches the third doped region and the fourth doped region are contiguous (Fig. 1).  

Regarding claim 17, Bahl teaches in Figs. 1 and 4, where components common to both Figs. 1 and 4 are not labeled in Fig. 4,  with associated text a method of forming a structure for a non-volatile memory element (paragraph [0001]), the method comprising: 
forming a gate dielectric layer (134 or Oxide) over an active region (device portion of substrate Fig. 1)  comprised of a semiconductor material (paragraphs [0022] and [0036]); 
forming a gate electrode (130 or Poly) over the gate dielectric layer (Fig. 1, paragraph [0022]);
-4-forming a first doped region (146 or Halo) in the active region that is positioned at least in part beneath the gate dielectric layer (Fig. 1, paragraph [0022]); 
forming a second doped region (142 or LDD and 148) in the active region that is positioned adjacent to the first doped region (Fig. 1, paragraph [0022])); and 
forming a source line coupled to the second doped region, wherein the first doped region has a first conductivity type (p-type opposite that of LDD paragraph [0022]), and the second doped region has a second conductivity type opposite to the first conductivity type (n-type paragraph [0022]).  

Regarding claim 19, Bahl teaches forming a third doped region 406 in the active region that is positioned at least in part beneath the gate dielectric layer; and forming a fourth doped region 404 in the active region that is positioned adjacent to the third doped region, wherein the third doped region has one 

Regarding claim 20, Bahl teaches forming a well 144 in the active region, wherein the well includes a section beneath the gate electrode, and the section of the well is laterally positioned beneath the gate dielectric layer between the first doped region and the third doped region (Figs. 1 and 4).

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chun et. Al. (US 20080179692 A1 newly cited hereinafter Chun).

Regarding claim 1, Chun teaches in Fig. 13 with associated text a structure for a non-volatile memory element (title), the structure comprising: 
an active region (upper portion of 200) comprised of a semiconductor material (paragraph [0060]); 
a first gate electrode 208b over the active region (Fig. 13, paragraph [0063]); 
a first gate dielectric layer 206 between the first gate electrode and the active region (Fig. 13, paragraph [0062]); 
a first doped region 240b in the active region, the first doped region positioned at least in part beneath the first gate dielectric layer (Fig. 13), and the first doped region having a first conductivity type (type opposite 226 paragraph [0071]); 
a second doped region 226 in the active region, the second doped region positioned adjacent to the first doped region (Fig. 13), and the second doped region having a second conductivity type opposite to the first conductivity type (n- type paragraph [0071]); and 
a first source line coupled to the second doped region (paragraph [0125]).  


Regarding claim 5, Chun teaches the first doped region and the second doped region are contiguous (Fig. 13).  

Regarding claim 6, Chun teaches the active region has a top surface, and further comprising: a silicide layer 232 having a section on the second doped region, the section of the silicide layer laterally spaced from the first doped region (Fig. 13 paragraph [0076]).  

Regarding claim 7, Chun teaches a third doped region (226 on the opposite side of the gate electrode from the second doped region) in the active region, the third doped region positioned at least in part beneath the first gate dielectric layer, and the third doped region having the second conductivity type (n- type paragraph [0071]); and a fourth doped region (240b adjacent third doped region) in the active region, the fourth doped region positioned adjacent to the third doped region, and the fourth doped region having the first conductivity type (paragraph [0071]).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl as applied to claim 1 and further in view of Muller et. Al. (US 20160240644 A1 hereinafter Muller).

	Regarding claim 3, Bahl teaches the structure of claim 1.
	Bahl does not specify the first gate dielectric layer is comprised of silicon dioxide.
	Muller discloses in Figs. 1A with associated text a first gate dielectric layer 165a similar to that of Bahl is comprised of silicon dioxide (paragraph [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon dioxide as taught by Muller as the gate dielectric material of Bahl because according to Muller silicon dioxide is appropriate for a gate insulation layer it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used silicon dioxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4, Bahl teaches the structure of claim 1.
	Bahl does not specify the first gate dielectric layer is comprised of high-k dielectric material.
	Muller discloses in Figs. 1A with associated text a first gate dielectric layer 165a similar to that of Bahl is comprised of high-k dielectric material (paragraph [0069]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon dioxide as taught by Muller as the gate dielectric material of Bahl because according to Muller high-k dielectric material is appropriate for a gate insulation layer it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used high-k dielectric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897